DETAILED ACTION
	Claims 1-5, 10-12, 18-29 are currently pending.  Claims 1-5, 10-12 and 18-25 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/28/2021.  On 05/28/2021 Applicant elected hydroxyapatite for the calcium phosphate.  Amended claims 26-27 and newly added claims 28-29 are directed to hydroxyapatite which is partially substituted by zinc ions and carbonate ions.  The Restriction requirement specifically stated the election should include partial substitutes.  Applicant elected hydroxyapatite, not a substituted form, thus the claims are properly withdrawn.
Examiner’s Note
Applicant's amendments and arguments filed 09/06/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Modified Rejections:
The following rejections are modified based on Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 19 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (previously applied) in view of US 2003/0049329 (previously applied) and Dey (previously applied).
Regarding claim 1, the limitation of a composition comprising at least one polyhydroxyalkanoate and at least one calcium phosphate wherein the at least one calcium phosphate is in a form of aggregates having an average size between 0.1 micron and 10 microns is met by Doyle teaching polyhydroxybutyrate material suitable for medical applications.  The polyhydroxybutyrate composites is reinforced with particulate hydroxyapatite (abstract), wherein hydroxyapatite is the elected calcium phosphate.  The particulates read on aggregates, absent a clear definition of aggregates.  The mean particle size of the particulate hydroxyapatite is taught to be 8.6 um (page 842, second column, first paragraph) and the particle size to form such final aggregates would be a product by process limitation ad the claims are directed to the final aggregates, thus the starting material size is a product by process limitation absent evidence that the starting size of the particle materially effects the finally product.
	Regarding claim 2, the limitation of wherein the at least one PHA is a polymer containing repeating units of formula I, wherein R1 is selected from a group including CH3 and n is selected from a group including 1 is met by Doyle teaching polyhydroxybutyrate with the formula shown in Figure 1, reading on the elected poly-3- hydroxybutyrate wherein R1 is CH3 and n is 1.
	Regarding claim 3, the limitation of wherein the at least one PHA has a weight average molecular weight greater than or equal to 5,000 Daltons and less than or equal to 1,500,000 Da is met by Doyle teaching a molecular weight of 7.6 x 105 (page 842, second column, first paragraph), which is equal to 760,000 falling within the claim range.
	Regarding claims 5 and 19, the limitation of wherein the at least one calcium phosphate is selected from a list including the elected hydroxyapatite is met by Doyle teaching hydroxyapatite (abstract).
	Doyle does not specifically teach a crystallinity degree greater than or equal to 50% and less than or equal to 80% (claim 1), 58% to 75% (claim 23-24).
	The ‘329 publication is directed to a process for producing a calcium phosphate cement or filler which includes a dry calcium phosphate precursor.  Poorly crystalline apatite calcium phosphate is taught which may be used in hardened cements, fillers, growth matrices, orthopedic and delivery devices.  Strongly bioresorbable, poorly crystalline aphanitic calcium phosphate comprise is taught (abstract).  Highly crystalline hydroxyapatite is essentially non-resorbable in vivo [0005].  Low crystallinity is taught to be associated with increased solubility and resorbability in biological systems [0059].  Calcium phosphate promoters are taught to include hydroxyapatite and be of the size 2 um or less ([0084]-[0086]), reading on claims 22 and 24.  
	Dey teaches hydroxyapatite micro and nanoparticles wherein powder was synthesized using three different routes to achieve micro and nanosized powders with different morphologies and crystallinity.  The crystallinity is taught to be in the range of 0.12 to 0.92 (abstract).  The Hap powder size the degree of crystallinity and powder morphology have considerable influence on cellular activity.  With decreasing crystallinity the solubility of the Hap in physiological medial increases which can strongly influence the cell-material interactions (page 336, second column, second paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the range of crystallinity taught by Dey and optimize to obtain the desired results as the ‘329 publication teaches method of optimizing crystallinity is well known wherein the crystallinity is taught to affect the absorption time of the calcium phosphate material and thus is an optimizable parameter.   One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as Dey teaches known ranges of crystallinity for hydroxyapatite and Doyle is directed to hydroxy apatite.  One of ordinary skill in the art would be motivated to optimize the crystallinity of the hydroxyapatite in Doyle as Doyle teaches the materials to be used in implants and the ‘329 publication and Dey teaches the crystallinity affects the absorption in the body.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
	It would have been obvious one of ordinary skill in the art that the starting size for forming the particle of Doyle may be the calcium phosphate promoters are taught to include hydroxyapatite and be of the size 2 um or less as taught by the ‘329 publication for the hydroxyl apatite of Doyle as the ‘329 publication teaches starting material for forming particles of calcium phosphates and Doyle teaches hydroxyapatite, which is a calcium phosphate, particle which are formed.  Thus one of ordinary skill in the art would have reasonable expectation of success in using the calcium phosphate promoters to form the hydroxyapatite particles of Doyle.

Claims 1-2, 5, 10-12, 18-19 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (previously applied) in view of US 2003/0049329 (previously applied) and Dey (previously applied).
	Regarding claims 1 and 18, the limitation of at least one polyhydroxyalkanoate and at least one calcium phosphate wherein the at least on calcium phosphate is in a form of aggregates having an average size from 0.1 micron to 10 micron is met by Huang teaching poly(beta-hydroxybutyrate-co-beta-hydroxyvalerate) PHBV incorporated with hydroxyapatite and loaded with alendronate (abstract).  The HA-AL particles are taught to have a size of from 1 to 100 micrometers with the average being about 10 um (Figure 1), reading on the aggregate size having the calcium phosphate. The particle size to form such final aggregates would be a product by process limitation ad the claims are directed to the final aggregates, thus the starting material size is a product by process limitation absent evidence that the starting size of the particle materially effects the finally product.
	Regarding claim 2, the limitation of wherein the at least one PHA is a polymer containing repeating units of formula I is met by Huang teaching PHBV (abstract), wherein the instant specification teaches a preferred formulation falling into formula I is PHBV (page 6).
	Regarding claims 5 and 19, the limitation of wherein the at least on calcium phosphate is selected from a group including hydroxyapatite is met by Huang teaching hydroxyapatite (abstract).
 	Regarding claims 10-11, the limitation of where the at least one PHA is present from 60 to 98% by weight and wherein the calcium phosphate is present from 2% to 40% is met by Huang teaching 30% HA within the microspheres, leading to 70% PHBV (Figure 2).  Higher percentage of Ha particles had a higher burst release of Al (Figure 5).  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of PHA and Ha present in the particles to obtain the desired release rate of the active agent.  A person of ordinary skill has good reason to pursue the known option within his or her own technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense. MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).” 
	Regarding claim 12, the limitation of further comprising a bioactive substance is met by Huang teaching alendronate (page 2222, first column, second paragraph).
Huang does not specifically teach a crystallinity degree greater than or equal to 50% and less than or equal to 80% (claim 1), 58% to 75% (claim 23-24).
	
	The ‘329 publication is directed to a process for producing a calcium phosphate cement or filler which includes a dry calcium phosphate precursor.  Poorly crystalline apatite calcium phosphate is taught which may be used in hardened cements, fillers, growth matrices, orthopedic and delivery devices.  Strongly bioresorbable, poorly crystalline aphanitic calcium phosphate comprise is taught (abstract).  Highly crystalline hydroxyapatite is essentially non-resorbable in vivo [0005].  Low crystallinity is taught to be associated with increased solubility and resorbability in biological systems [0059].  Calcium phosphate promoters are taught to include hydroxyapatite and be of the size 2 um or less ([0084]-[0086]), reading on claim 22 and 24.  
	Dey teaches hydroxyapatite micro and nanoparticles wherein powder was synthesized using three different routes to achieve micro and nanosized powders with different morphologies and crystallinity.  The crystallinity is taught to be in the range of 0.12 to 0.92 (abstract).  The Hap powder size the degree of crystallinity and powder morphology have considerable influence on cellular activity.  With decreasing crystallinity the solubility of the Hap in physiological medial increases which can strongly influence the cell-material interactions (page 336, second column, second paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the range of crystallinity taught by Dey and optimize to obtain the desired results as the ‘329 publication teaches method of optimizing crystallinity is well known wherein the crystallinity is taught to affect the absorption time of the calcium phosphate material and thus is an optimizable parameter.   One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as Dey teaches known ranges of crystallinity for hydroxyapatite and Huang is directed to hydroxyapatite.  One of ordinary skill in the art would be motivated to optimize the crystallinity of the hydroxyapatite in Huang as Huang teaches the microspheres to be used in drug release in bone repair therapy and the ‘329 publication and Dey teaches the crystallinity affects the absorption in the body.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
	It would have been obvious one of ordinary skill in the art that the starting size for forming the particle of Huang may be the calcium phosphate promoters are taught to include hydroxyapatite and be of the size 2 um or less as taught by the ‘329 publication for the hydroxyl apatite of Huang as the ‘329 publication teaches starting material for forming particles of calcium phosphates and Huang teaches hydroxyapatite, which is a calcium phosphate, particle which are formed.  Thus one of ordinary skill in the art would have reasonable expectation of success in using the calcium phosphate promoters to form the hydroxyapatite particles of Huang.
Claims 18, 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, US 2003/0049329 and Dey as applied to claims 1-2, 5, 10-12, 18-19 and 22-25 above, and further in view of Montesi.
As mentioned in the above 103 rejection, all the limitations of claims 1-2, 5, 10-12, 18-19 and 22-24 are taught by Huang, the ‘329 publication and Dey.  
Huang does not specifically teach wherein the at least one bioactive substance is selected from a group including the elected antioxidant, or lactoferrin (claims 20).
Huang does not specifically teach wherein the at least one calcium phosphate is in the form of aggregates having an average size greater than or equal to 0.2 um and less than or equal to 5 micron (claim 18).
Montesi teaches lactoferrin is a bioactive glycoprotein that became interesting in the field of bone regeneration.  It aims to functionalize biomimetic hydroxyapatite nanocrystals with LF to study their effect on osteogenic differentiation of stem cells.  The HA-LF represents a promising system to be used to manufacture bioactive functional materials in tissue engineering such as scaffolds, injectable cements or coatings for metallic implants to treat bone diseases (abstract).  The HA was taught to be 11.57 nm and the HA-LF was taught to be 123.8 or 269.7 nm (Table 2), thus teaching 0.123 micron or 0.269 microns, thus reading on the instant claims size of hydroxyapatite aggregates.  In the restriction response dated 04/21/2020 Applicant states lactoferrin is an antioxidant.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the HA-LF particles as taught by Montesi for the drug containing particles taught by Huang because Huang teaches the use of HA drug loaded particles (abstract) and Montesi teaches HA-LF particles, thus teaching a different HA-Drug particle which may be substituted with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using the HA-LF particles taught by Montesi for the HA-drug particles taught by Huang because Huang teaches the use of HA-drug particles to be used to treat osteoporosis and Montesi teaches LF to be used for bone regeneration and is known to be coupled to HA.

Claims 1-5, 10-12, 19 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Applicant provided) in view of US 2003/0049329 (previously applied) and Dey (previously applied).
Regarding claims 1, 22 and 24, the limitation of a composition comprising at least one polyhydroxyalkanoate and at least one calcium phosphate wherein the at least one calcium phosphate is in a form of aggregates having an average size between 0.1 and 10 um is met by Wang teaching polyhydroxybutryate-co-hydroxyvalarate/Hydroxyapatite microspheres as a long term drug delivery system (abstract).  The instant specification teaches PHBV is a polyhydroxyalkanoate (page 6).  The HA-gentamicin loaded nanoparticles are taught to have a particle size of about 100 nanometers (or 0.1 microns) but less than 10 um per Figure 3 and thus fall within the claim size range wherein the original hydroxyapatite size is taught to be 20-60 nm (0.06 um) reading on the particle size of claims 1, 22 and 24 (page 1073, first column, first paragraph).  It is noted that the instant claims are directed to calcium phosphate aggregates which would include the drug covered particles formed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 2, the limitation of wherein the at least one PHA is a polymer containing repeating units of formula I is met by Huang teaching PHBV (abstract), wherein the instant specification teaches a preferred formulation falling into formula I is PHBV (page 6).
	Regarding claim 3, the limitation of wherein the at least on PHA has a weight average molecular between 5,000 Da and 1,500,000 Da is met by Wang teaching the PHBV having a molecular weight of 23.5 kDa (page 1071, second column, last paragraph) which leads to 23,500 Da.
	Regarding claims 4 and 21, the limitation of wherein the at least one PHA is in a form of particles having an average size greater than equal to 0.1 um and less than or equal to 100 um is met by Wang teaching the PHBV HA composite microspheres having the size as shown in figure 5, which demonstrates about 4 um (Figure 5b., page 1074, first column, second paragraph)  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claims 5 and 19, the limitation of wherein the calcium phosphate is selected from a group including hydroxyapatite is met by Wang teaching hydroxyapatite (abstract).
	Regarding claims 10-11 and 25, the limitation of wherein the PHA is present from 60 to 98 wt% is met by Wang teaching 500 mg HA-drug microparticles in 3 grams PHBV polymer, which leads to 85% polymer and 15 % HA-drug particle, wherein the drug to HA is taught to be 1:1 ratio (page 1072, 2.2.2, page 1073, second column, third paragraph).  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
	Regarding claim 12, the limitation of further comprising at least one bioactive substance is met by Wang teaching an antibiotic gentamicin (page 1071, second column, second paragraph).
	Wang does not specifically teach the crystallinity of 50 to 80%, 58-75% (claim 1 and 23-25).
The ‘329 publication is directed to a process for producing a calcium phosphate cement or filler which includes a dry calcium phosphate precursor.  Poorly crystalline apatite calcium phosphate is taught which may be used in hardened cements, fillers, growth matrices, orthopedic and delivery devices.  Strongly bioresorbable, poorly crystalline aphanitic calcium phosphate comprise is taught (abstract).  Highly crystalline hydroxyapatite is essentially non-resorbable in vivo [0005].  Low crystallinity is taught to be associated with increased solubility and resorbability in biological systems [0059].  Calcium phosphate promoters are taught to include hydroxyapatite and be of the size 2 um or less ([0084]-[0086]), reading on claim 22 and 24.  
	Dey teaches hydroxyapatite micro and nanoparticles wherein powder was synthesized using three different routes to achieve micro and nanosized powders with different morphologies and crystallinity.  The crystallinity is taught to be in the range of 0.12 to 0.92 (abstract).  The Hap powder size the degree of crystallinity and powder morphology have considerable influence on cellular activity.  With decreasing crystallinity the solubility of the Hap in physiological medial increases which can strongly influence the cell-material interactions (page 336, second column, second paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the range of crystallinity taught by Dey and optimize to obtain the desired results as the ‘329 publication teaches method of optimizing crystallinity is well known wherein the crystallinity is taught to affect the absorption time of the calcium phosphate material and thus is an optimizable parameter.   One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as Dey teaches known ranges of crystallinity for hydroxyapatite and Wang is directed to hydroxyapatite.  One of ordinary skill in the art would be motivated to optimize the crystallinity of the hydroxyapatite in Wang as Wang teaches the microspheres to be used in drug release in bone repair therapy and the ‘329 publication and Dey teaches the crystallinity affects the absorption in the body.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
	It would have been obvious one of ordinary skill in the art that the starting size for forming the particle of Wang may be the calcium phosphate promoters are taught to include hydroxyapatite and be of the size 2 um or less as taught by the ‘329 publication for the hydroxyl apatite of Wang as the ‘329 publication teaches starting material for forming particles of calcium phosphates and Huang teaches hydroxyapatite, which is a calcium phosphate, particle which are formed.  Thus one of ordinary skill in the art would have reasonable expectation of success in using the calcium phosphate promoters to form the hydroxyapatite particles of Wang.
It would have been obvious to have selected various combinations of disclosed ingredients (for example the hydroxyapatite particle size and the polyhydroxyalkanoate particle size) from within the prior art disclosure of Wang, to arrive at the instantly claimed composition “yielding no more than one would have expected from such an arrangement”.
37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Norberto Roveri filed on 09/06/2022.
The Declaration under 37 CFR 1.132 filed 09/06/2022 is insufficient to overcome the rejection of claims 1-3, 5-6, 19 and 22-24 under 35 U.S.C. 103 as being unpatentable over Doyle, US 2003/0049329 and Dey; claims 1-2, 5-6, 10-12, 18-19 and 22-25 under 35 U.S.C. 103 over Huang in view of US 2003/0049329 and Dey; and claims 1-6, 10-12, 19 and 21-25 under 35 U.S.C. 103 as being unpatentable over Wang, US 2003/0049329 and Dey as set forth in the last Office action because:  
Declarant argues the crystallinity degree is critical to the interaction between the at least one polyhydroxyalkanoate (PHA) and the at least one calcium phosphate.  Two different HAs were prepared, the first one HA-1 analogous to Example 1 and the second one HA-2 a comparative example which contains calcium and phosphate but without PHA.  HA-1 has a crystallinity of 52.2%, HA-2 has a crystallinity of 95.5%.  20% of each HA compound was added to 10% PHA to form HA-PHA mixture.  Comparing the FT-IR spectra it is possible to evaluate the amount of PHA linked to each HA.  PHA+HA-1 is remarkable greater than the area of PHA+HA-2, demonstrating that the PHA is linked to HA-1 in larger amounts than is linked to HA-2 as a result of the crystallinity. 
In response, the results presented are not commensurate in scope with the instant claims.  Applicant has tested HA crystals at 52.2% and 95.5% crystallinity with PHA.  The PHA has not been specifically described.  Additionally, the calcium phosphate is specifically hydroxyapatite wherein the claims are more broadly directed to calcium phosphate compound.  Further the crystallinity tested demonstrates linking at 52.2% and not at 95.5%.  The tested crystallinity is not commensurate in scope with the claimed range of 50 to 80%, as the end points have not been tested and therefore the results demonstrated of a single point cannot be correlated to the larger range claimed.  Further the linking of the PHA and HA compound is not present in the instant claims.  Therefore, the results presented by Applicant do not overcome the previously applied rejections.
In addition to the facts provided above, the examiner notes that the Affiant is the same as the Inventor of the instant application.  Therefore, the Affiant has an interest in the outcome of the instant application.  
In assessing the weight to be given expert testimony, the examiner may properly consider, among other things, the nature of the fact sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  See Ex parte Simpson, 61 USPQ2d 1009 (BPAI 2001), Cf. Redac Int’l. Ltd. v. Lotus Development Corp., 81 F.3d 1576, 38 USPQ2d 1665 (Fed. Cir. 1996), Paragon Podiatry Lab., Inc. v. KLM Lab., Inc., 948 F.2d 1182, 25 USPQ2d 1561, (Fed. Cir. 1993).
Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Withdrawn Claims:
	Applicant argues claim 27 has been amended to be directed antioxidants and thus should not be considered withdrawn.
In response, Applicant elected hydroxyapatite for the calcium phosphate.  Amended claims 26-27 and newly added claims 28-29 are directed to hydroxyapatite which is partially substituted by zinc ions and carbonate ions.  The Restriction requirement specifically stated the election should include partial substitutes.  Applicant elected hydroxyapatite, not a substituted form, thus the claims are properly withdrawn.
	Applicant argues claims 26-27 have been amended to include the at least one calcium phosphate further comprises zinc ions which partially substitute calcium ions and wherein the at least one calcium phosphate further comprises carbonate ions which partially substitute phosphate ions.
	In response, instant claims 26-29 have been amended to be directed to non-elected species and thus are withdrawn from consideration.
	Claim 1:
	Applicant argues they have found PHA can be bound to biocompatible inorganic microparticles based on calcium phosphate, which under physiological conditions is able to convey the active ingredients which are used in cosmetic and person care products at the same time as a gripping agent for PHA to prevent easy removal.
	In response, Applicant appears to be arguing limitations not in the instant claim such as the use in cosmetics and the binding of the PHA and the inorganic microparticle.  Additionally, Applicant appears to be arguing unexpected results regarding gripping effect wherein no data is produced to support such a claim.  Applicant’s arguments cannot take the place of factual data wherein factual data is required.
	Dey, the ‘329 publication and their combinations with other cited references:
	Applicant argues the office action misinterprets what the abstract of Dey actually discloses.  Dey does not disclose a range of crystallinity degree greater than 0.12 and less than 0.92.  Instead Dey discusses three types of hydroxyapatite powder, each synthesized via different chemical method each with different crystallite size and different morphology and each with different crystallinity.  Dey is better understood to discuss three specific individual type of hydroxyapatite powder.  Three specific individual crystallinity degrees does not disclose a range of crystallinity degree greater than or equal to 0.12 and less than or equal to 0.92, Dey’s disclosure does not overlap with the claimed crystallinity degree.
	In response, Dey specifically recites the crystallinity of powder found to be in the range of 0.12 and 0.92 (abstract).  A reference is not only as good as it’s examples.  Additionally, Dey teaches a reason to optimize the crystallinity, the Hap powder size the degree of crystallinity and powder morphology have considerable influence on cellular activity.  With decreasing crystallinity, the solubility of the Hap in physiological medial increases which can strongly influence the cell-material interactions (page 336, second column, second paragraph). Dey teaches Hap powders having decreasing HAp powders having a crystallinity found to be the range of 0.12 and 0.92 (abstract), thus teaching a range of crystallinity.  Dey further teaches microparticles being highly crystalline, wherein the x-ray diffraction data is provided for the nanoparticles, nanorods and microparticles, demonstrating differing degrees of crystallinity.  The fraction of crystalline phase is taught to be calculated according to equation shown on page 337, column 1 wherein the degree of crystallinity is shown in table I with the lowest crystallinity being 0.12 and the highly crystalline form being 0.92.  It is therefore demonstrated that the crystallinity degree taught by Dey is directed to 12%, 43% and 92%, thus overlapping with the claimed invention.  
	Applicant argues Lee does not appear to discuss forming a composition comprising the PCA calcium phosphate and any polymer material. Nor does it discuss the impact of crystallinity degree on a composition comprising the PCA calcium phosphate or any polymer material.  Additionally, Lee fails to disclose poorly crystalline in terms of crystallinity degree.
	In response, the ‘329 publication is directed to a process for producing a calcium phosphate cement or filler which includes a dry calcium phosphate precursor.  Poorly crystalline apatite calcium phosphate is taught which may be used in hardened cements, fillers, growth matrices, orthopedic and delivery devices.  Strongly bioresorbable, poorly crystalline aphanitic calcium phosphate comprise is taught (abstract).  Highly crystalline hydroxyapatite is essentially non-resorbable in vivo [0005].  Low crystallinity is taught to be associated with increased solubility and resorbability in biological systems [0059].  Thus the ‘329 publication teaches the degree of crystallinity of calcium phosphate has an effect on absorption of the material, indicating it is an optimizable parameter to obtain the desired resorbability.  Doyl teaches the use of polyhydroyxbutrate material for medical operations which is reinforced with particulate hydroxyapatite.  Thus Doyle teaches the use of calcium phosphate and polymeric compound for medical use and the ‘329 publication teaches a reason to optimize the crystallinity of the calcium phosphate compound.
  	Applicant submits since Dey does not disclose a range of crystallinity degree greater than or equal to 0.12 and less than or equal to 0.92 there is no teaching, suggestion or motivation for a person having ordinary skill in the art to modify Dey’s three specific individual crystallinity degrees to include any value of crystallinity within the claimed crystallinity degree.
	In response, Dey teaches Hap powders having decreasing HAp powders having a crystallinity found to be the range of 0.12 and 0.92 (abstract), thus teaching a range of crystallinity.  Dey further teaches microparticles being highly crystalline, wherein the x-ray diffraction data is provided for the nanoparticles, nanorods and microparticles, demonstrating differing degrees of crystallinity.  The fraction of crystalline phase is taught to be calculated according to equation shown on page 337, column 1 wherein the degree of crystallinity is shown in table I with the lowest crystallinity being 0.12 and the highly crystalline form being 0.92.  It is therefore demonstrated that the crystallinity degree taught by Dey is directed to 12%, 43% and 92%.  Further the ‘329 publication teaches reasons to optimize the degree of crystallinity.  The ‘329 publication is directed to a process for producing a calcium phosphate cement or filler which includes a dry calcium phosphate precursor.  Poorly crystalline apatite calcium phosphate is taught which may be used in hardened cements, fillers, growth matrices, orthopedic and delivery devices.  Strongly bioresorbable, poorly crystalline aphanitic calcium phosphate comprise is taught (abstract).  Highly crystalline hydroxyapatite is essentially non-resorbable in vivo [0005].  Low crystallinity is taught to be associated with increased solubility and resorbability in biological systems [0059].  Thus the ‘329 publication teaches the degree of crystallinity of calcium phosphate has an effect on absorption of the material, indicating it is an optimizable parameter to obtain the desired resorbability.  Doyl teaches the use of polyhydroxybutyrate material for medical operations which is reinforced with particulate hydroxyapatite.  Thus Doyle teaches the use of calcium phosphate and polymeric compound for medical use and the ‘329 publication teaches a reason to optimize the crystallinity of the calcium phosphate compound.
	Doyle, the ‘329 publication and Dey:
	Applicant argues Doyle does not specifically teach a crystallinity degree of 50% to 80% or 58% to 75%.  Dey’s disclosure does not overlap the claimed crystallinity degree and Lee fails to define poorly crystalline.
	In response, Applicant’s arguments regarding crystallinity degree, Doyle, the ‘329 publication and Dey are addressed as first presented.
	Applicant argues unexpected results regarding the crystallinity degree overcome the 103 rejection.
	In response, Applicant’s unexpected results is addressed in the declaration section above.  The results are not found to be persuasive or commensurate in scope with the instant claims thus the rejection is maintained.
	Huang, the ‘329 publication and Dey:
Applicant argues Doyle does not specifically teach a crystallinity degree of 50% to 80% or 58% to 75%.  Dey’s disclosure does not overlap the claimed crystallinity degree and Lee fails to define poorly crystalline.
	In response, Applicant’s arguments regarding crystallinity degree, Doyle, the ‘329 publication and Dey are addressed as first presented. Huang teaching poly(beta-hydroxybutyrate-co-beta-hydroxyvalerate) PHBV incorporated with hydroxyapatite and loaded with alendronate (abstract).  The HA-AL particles are taught to have a size of from 1 to 100 micrometers with the average being about 10 um (Figure 1).
	Applicant argues unexpected results regarding the crystallinity degree overcome the 103 rejection.
	In response, Applicant’s unexpected results is addressed in the declaration section above.  The results are not found to be persuasive or commensurate in scope with the instant claims thus the rejection is maintained.
	Huang, the ‘329 publication, Dey and Montesi:
	Applicant argues Montesi fails to overcome the deficiencies of Huang, the ‘329 publication and Dey.
	In response Applicant’s arguments regarding Huang, the ‘329 publication and Dey are addressed as first presented.
	Wang, the ‘329 publication and Dey:
Applicant argues Doyle does not specifically teach a crystallinity degree of 50% to 80% or 58% to 75%.  Dey’s disclosure does not overlap the claimed crystallinity degree and Lee fails to define poorly crystalline.
	In response, Applicant’s arguments regarding crystallinity degree, Doyle, the ‘329 publication and Dey are addressed as first presented. Wang teaching polyhydroxybutryate-co-hydroxyvalarate/Hydroxyapatite microspheres as a long term drug delivery system (abstract).  The instant specification teaches PHBV is a polyhydroxyalkanoate (page 6).  The HA-gentamicin loaded nanoparticles are taught to have a particle size of about 100 nanometers (or 0.1 microns) but less than 10 um per Figure 3 and thus fall within the claim size range wherein the original hydroxyapatite size is taught to be 20-60 nm (0.06 um) reading on the particle size of claims 1, 22 and 24 (page 1073, first column, first paragraph).
	Applicant argues unexpected results regarding the crystallinity degree overcome the 103 rejection.
	In response, Applicant’s unexpected results is addressed in the declaration section above.  The results are not found to be persuasive or commensurate in scope with the instant claims thus the rejection is maintained.
	Status of Related Applications in the EPO:
	Applicant provides the allowed claim language from the European Patent Office, which they state is similar to the pending claims.
	In response, each case is examined on its own merits.  The allowance of an EPO application has no bearing on the examination of the instant application.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613